Case: 14-10100      Document: 00512814191         Page: 1    Date Filed: 10/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 14-10100
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                          October 24, 2014
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

JACK O’NEIL HARGROVE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-320-7


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jack O’Neil Hargrove appeals the 324-month, within-guidelines
sentence imposed by the district court following his guilty plea conviction for
conspiracy to possess with the intent to distribute 500 grams or more of
methamphetamine. He argues that the sentence is procedurally unreasonable
because the district court did not provide sufficient reasons for its selection and
substantively unreasonable because it does not account for two factors that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10100     Document: 00512814191     Page: 2   Date Filed: 10/24/2014


                                  No. 14-10100

should have received significant weight, i.e., the disparity between his and his
codefendants’ sentences and that he committed the offense shortly after losing
a second adult son to accidental death in less than two years.
      Although Hargrove filed written motions requesting a departure or a
variance based on these facts, Hargrove did not object when the district court
overruled his arguments and imposed a sentence at the low end of the
guidelines range. Accordingly, our review is limited to plain error. United
States v. Powell, 732 F.3d 361, 381 (5th Cir. 2103), cert. denied, 132 S. Ct. 1326
(2014); United States v. Dominguez-Alvarado, 695 F.3d 324, 327 (5th Cir.
2012).
      On plain error review, a defendant who argues that his within-guidelines
sentence is procedurally unreasonable due to insufficient explanation must
show that a more detailed explanation by the district court would have resulted
in its imposing a lower sentence. See United States v. Mondragon-Santiago,
564 F.3d 357, 365 (5th Cir. 2009). Hargrove has not made such a showing.
      Before selecting Hargrove’s sentence, the district court reviewed the
presentence report and written submissions of both parties, and it heard
further argument at the sentencing hearing. The district court expressly found
that the 18 U.S.C. § 3553(a) factors were adequately reflected by the guidelines
calculations and did not support a variance. We will not disturb a within-
guidelines sentence on plain error review “merely because an appellant
disagrees with the sentence and the balancing of factors conducted by the
district court.” United States v. Powell, 732 F.3d 361, 382 (5th Cir. 2013), cert.
denied, 134 S. Ct. 1326 (2014). As Hargrove has not rebutted the presumption
that his within-guidelines sentence is reasonable, the judgment of the district
court is AFFIRMED.




                                        2